                                           Case 4:19-cv-05398-JST Document 81 Filed 07/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IAN SMITH, et al.,                                Case No. 19-cv-05398-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                                 v.
                                   9

                                  10     CITY OF OAKLAND,                                  Re: ECF No. 71
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant City of Oakland’s motion for judgment on the pleadings.

                                  14   ECF No. 71. Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the

                                  15   Court finds the matter suitable for disposition without oral argument. The hearing on this matter,

                                  16   currently scheduled for July 22, 2021, is hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 12, 2021
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
